Morton, J.
This case is governed by Kenady v. Lawrence, 128 Mass. 318. The information given by Dr. Couch to the police officer on the morning after the accident to the plaintiff was not such notice as is required by the St. o'f 1877, c. 234. The communication of Dr. Couch did not purport to be a notice under the statute. It was not intended as a notice to fix the plaintiff’s right of action, and could not have been so understood by the officer. It was not made on behalf of the plaintiff. It was a mere casual conversation, which did not call upon the officer to notify his superior officers that a claim was made upon the city, and cannot affect the rights of the city any more than if the same information had come to him from any other source. *192As there was no evidence to show that the plaintiff ever gave, or intended to give, a notice to the city, the presiding justice of the Superior Court could not do otherwise than to find for the defendant. Exceptions overruled.